Citation Nr: 9925618	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to an effective date earlier than December 23, 
1998 for the assignment of a 50 percent rating for a 
lumbosacral strain with residuals of compression fracture, 
T12-L1.  

2. Entitlement to an increased rating for a lumbosacral 
strain, residuals of compression fracture, T12-L1, 
currently evaluated as 50 percent disabling.  

3. Entitlement to a total rating for compensation purposes 
based on individual unemployability for the period from 
June 17, 1992, through December 13, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating action by the 
RO which granted a 40 percent rating for lumbosacral strain 
with residuals of a fracture of a lumbar vertebra, effective 
June 17, 1992, and from a March 1994 rating decision in which 
the RO denied a total rating for compensation purposes based 
on individual unemployability for the period from mid June to 
mid December 1992.  

In August 1996 and December 1997 the Board remanded this case 
to the RO for further development.  In a rating decision of 
February 1999, the RO increased the rating for the veteran's 
service-connected low back disorder from 40 percent to 50 
percent disabling, effective December 23, 1998.  The Board 
disagrees with the effective date of the 50 percent rating 
for the veteran's low back disability assigned by the RO in 
the February 1999 rating action, and also notes that this 
matter is relevant to the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability during the period from June to December 1992.  
It is therefore appropriate that the Board consider the issue 
of entitlement to an effective date earlier than December 23, 
1998 for the assignment of a 50 percent rating for the low 
back disability to be an inferred issue in this appeal.  

The issues listed on the title page of this decision are 
before the Board for further appellate consideration at this 
time.  


FINDINGS OF FACT

1. On February 25, 1993 a claim was received for an increased 
rating for a low back disorder along with clinical records 
documenting treatment for low back symptoms from June 17, 
1992 to December 8, 1992.

2. The RO had recognized that residuals of fracture of a 
lumbar vertebra were part and parcel of the veteran's 
service connected low back disability since the day 
following discharge from service.  

3. A VA examination on December 23, 1998 demonstrated 
demonstrable deformity of L1.  

4. Demonstrable deformity of L1 was present on June 17, 1992, 
the date the RO increased the rating for the veterans' low 
back disability from 10 percent disabling to 40 percent 
disabling, which rating the veteran appealed.  

5. The veteran's service-connected low back disability 
consists of severe limitation of motion in the lumbar 
spine and demonstrable deformity of L1; symptomatology 
indicative of pronounced low back disability has not been 
demonstrated.  

6. The veteran has 13 years of formal education and 
occupational experience as an accounting clerk; the most 
recent evidence shows that he was unemployed from June 17, 
through December 13, 1992.  

7. The veteran's service-connected low back disability is 
shown to have precluded him from engaging in gainful 
employment compatible with his education and occupational 
experience from June 17, 1992 through December 13, 1992.



CONCLUSIONS OF LAW

1. The criteria for an effective date of June 17, 1992 for 
the assignment of a 50 percent rating for a lumbosacral 
strain with residuals of a fracture of T12-L1 have been 
met.  38 U.S.C.A.§§ 1155, 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R.§§ 3.400 (o)(2), 4.71, Diagnostic Codes 
5285, 5292, 5293, 5295 (1998).  

2. The criteria for an evaluation in excess of 50 percent for 
the veteran's service-connected low back disability have 
not been met.  38 U.S.C.A.§§ 1155, 5107(a) (West 1991 & 
Supp. 1998) 38 C.F.R.§§ 4.20, 4.71(a), Diagnostic Codes 
5285, 5292, 5293, 5295 (1998).

3. The criteria for a total rating for compensation purposes 
based on individual unemployability from June 17, 1992 
through December 13, 1992 have been met.  38 
U.S.C.A.§§ 1155, 5107(a), (West 1991 & Supp. 1998); 38 
C.F.R.§ 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that it finds the veteran's claims 
for an increased rating for his service-connected low back 
disorder, the inferred issue of entitlement to an earlier 
effective date for an increased rating for a low back 
disorder, and a total rating for compensation purposes based 
on individual unemployability for the designated period to be 
"well grounded" within the meaning of 38 U.S.C.A.§ 5107, in 
that these claims are plausible.  All necessary development 
has been completed in regard to these claims and no further 
development is required to fulfill the duty to assist the 
veteran under the provisions of 38 U.S.C.A.§ 5107.  


I. Factual Basis  

In May 1977, while the veteran was in service, he fell from a 
third story window and incurred compression fractures of T12-
L1, a comminuted fracture of the distal left radius and ulnar 
styloid process, and a fracture of the left ankle.  In a 
rating action of February 1980, service connection was 
granted for disabilities which included residuals of a left 
ankle fracture, evaluated as 10 percent disabling, and 
residuals of a left wrist fracture, evaluated as 10 percent 
disabling.  In the rating decision of February 1980, the RO 
also granted service connection for a lumbosacral strain with 
compression fractures of lumbar vertebrae and assigned a 10 
percent evaluation for this disability from October 8, 1979.  
In a rating decision of December 1993, the RO increased the 
rating for the veteran's service-connected low back disorder 
to 40 percent disabling, effective June 17, 1992.  In a 
rating decision of February 1999, the evaluation for this 
disability was increased to 50 percent disabling, effective 
December 23, 1998.  

Private clinical records from J. J. Brod, M.D., reflect 
outpatient treatment from June to December 1992 for low back 
pain.  On June 17, 1992, it was noted that the veteran 
developed a good deal of low back pain the day after lifting 
a picnic table.  The pain was said to radiate down the back 
of his right leg to the lateral aspect of the right calf and 
the lateral aspect of his right foot.  On evaluation, the 
veteran stood straight but had very limited back motion.  
Strength, sensation, and reflexes were normal.  Straight leg 
raising caused pain at 60 degrees, bilaterally.  A recurrent 
disc problem was suspected. When seen in mid July 1992, the 
veteran said he was about 50 percent better.  It was reported 
that he had pain where he broke his back in 1977.  

In early August 1992, it was reported that he had been 
steadily improving until two weeks earlier but had made 
little progress since then.  Later that month, it was 
reported that the veteran was very much better.  He was said 
to be eager to return to work but the doctor thought this was 
not prudent.  In early September 1992 it was said that the 
veteran had made no progress over the previous two weeks.  In 
late September 1992, an MRI study was said to be normal but 
the veteran continued to have right sciatic pain.  This was 
considered to be very suggestive of S1 nerve root pathology 
on the right.  The MRI was reviewed in late September 1992 
and there was a suggestion of central disc pathology at L-5 
and/or S-1.  

When seen in early October 1992, it was said that the 
veteran's back pain was not any better.  He was said to be 
developing pain in the left buttock.  When seen in late 
October 1992, the veteran was said to have continuing pain 
and there were several days each month when he could not 
walk.  In early November 1992 it was reported that a CT 
myelogram revealed no findings suggestive of disc pathology.  
It was also reported that his left ankle was really bothering 
him and he was to undergo ankle surgery later that month.  
The objective of treatment was to get him comfortable enough 
to return to work.  When seen on December 8, 1992, it was 
noted that the veteran had been given a back chair brace 
which was beneficial.  It was said that he could not get out 
walking because of his ankle.  

On VA orthopedic examination in June 1993, the veteran was 
noted to walk in a slow and deliberate manner.  Motion in the 
lumbosacral spine was definitely restricted with only about 
10 percent of hyperextension noted.  Forward flexion of the 
lumbosacral spine was 50 percent restricted.  Straight leg 
raising on the left was limited to about 30 degrees but right 
straight leg raising was not restricted.  Knee jerks and 
ankle jerks were depressed, bilaterally.  No abnormal sensory 
findings were noted.  The diagnosis was chronic lumbosacral 
strain incident to a 1977 compression fracture.  

On VA orthopedic examination in October 1993, the veteran 
complained of low back pain radiating into the right buttock, 
the back of the thigh, and down the right lower extremity to 
the heel and the lateral dorsal side of the right foot to the 
toes.  He said that the pain was constant with periods of 
exacerbation due to standing, bending, and prolonged walking.  
Some relief was afforded by lying down and by wearing a back 
brace.  He denied weakness but said that it was sometimes 
hard to walk.  He also complained of numbness on the lateral 
side of the leg and the dorsum of the right foot.  Evaluation 
revealed minimal left thoracic scoliosis with exaggeration of 
the normal kyphosis.  There was minimal tenderness over the 
lower lumbar on superficial and deep palpation.  The veteran 
was able to sit comfortably at 90 degrees and sitting 
straight leg raising produced no symptoms.  Leg raising while 
prone produced back pain at about 45 degrees.  The veteran 
had forward flexion in the lumbar spine of 20 degrees and 
extension was 15 degrees.  Right lateral flexion was 18 
degrees and left lateral flexion was 12 degrees.  Right 
rotation was 40 degrees and left rotation was 42 degrees.  
The impression was dysfunctional lower back syndrome with 
limited range of motion of the lumbar spine, without 
neurological findings.  

In an August 1996, the veteran's employer said that he had 
been out of work due to a back condition from June 11 to 
December 13, 1992.  

On VA orthopedic examination in August 1996 there was 5/5 
strength in the lower extremities, bilaterally.  There was no 
bony deformity in the back.  Some tenderness was noted in the 
sacroiliac area.  Forward flexion was limited to 40 degrees 
and back extension was limited to 10 degrees.  Neurological 
examination revealed no motor or sensory deficits.  Deep 
tendon reflexes were 2+ bilaterally at the knees and ankles.  
Straight leg raising was negative, bilaterally.  An X-ray of 
the lumbosacral spine showed mild loss of height in the L1 
vertebra.  The assessment was of a 40-year-old man with mild 
to moderate chronic low back pain with limited range of low 
back motion.  

In a December 1996 statement, a payroll clerk at the 
veteran's place of employment reported that the veteran 
received full pay from June 10, 1992, through July 23, 1992.  
He was paid half-pay from July 24, 1992 through December 13, 
1992.  The veteran returned to work on a full time basis on 
December 14, 1992.  In an April 1998 statement, the payroll 
clerk indicated that the veteran received full pay from June 
10, 1992 through July 23, 1992 by using leave accruals to 
cover his absence.  Thereafter he was eligible for sick leave 
at half pay upon exhaustion of his leave accruals.  

In May 1998 a series of private medical statements were 
received which were dated between June 17, 1992 and December 
8, 1992.  All but the last of these statements indicated that 
the veteran could not return to work and a diagnosis of 
recurrent disc disease was reported.  On the statement of 
December 8, 1992, it was indicated that the veteran could 
return to work on December 14, 1992 but was not to sit for 
prolonged periods, engage in heavy lifting, or perform 
repetitive bending.  

On an October 1998 VA orthopedic examination, the veteran 
complained of mid left-sided back pain since a 1977 service 
injury.  He said that his back pain had gradually become more 
symptomatic but was essentially unchanged over the years.  
Bowel and bladder incontinence was denied as was paresthesia 
and weakness in the lower extremities.  He said that he was 
unable to perform any activity which would require him to 
bend and also said that he was usually awakened at night 
because of back pain which seemed to become worse at night.  
He described the pain as being left sided and in the mid 
back.  The pain was said to be non-radiating.  He also said 
that he had had pain which radiated down the right leg to the 
foot but had not experienced this pain for the previous five 
years.  On evaluation, the veteran's station and gait were 
normal but the veteran avoided bending forward by 
compensating with excessive knee bends.  There were no 
obvious sacroiliac deformities.  

Palpation over the vertebral spinous processes revealed 
tenderness that was worst at around T12, although there was 
some at T11 as well.  The pain on palpation was local and 
non-radiating.  The veteran had about 5 degrees of flexion in 
the thoracic spine.  Extension was full and without pain.  
Lateral rotation on the left was limited to about 40 degrees 
but right rotation was full and painless.  Left lateral 
bending was significantly limited to 20 degrees.  Right 
lateral bending was full and painless.  Reflexes were 2+ at 
the knees and ankles bilaterally.  Sensation was intact to 
light touch and pinprick throughout the lumbar and sacral 
dermatome distributions.  Strength was 5/5 in all groups 
tested.  There was no clonus and the Babinski sign was 
negative bilaterally.  The impression was lower thoracic/ 
upper lumbar pain which was obviously related to a 1977 fall.  

The doctor thought that the compression fracture was not 
likely to be the source of his current complaints but could 
be related, since a compression fracture could result in 
hypermobility and cause intermittent nerve impingement and 
excessive degenerative changes.  It could also cause painful 
segmental motion changes.  It was not inconceivable that the 
veteran had degenerative disc pathology and his symptoms were 
said to be consistent with that.  It seemed unlikely that he 
had radiculopathy since his sensation at the affected level 
was within normal limits.  An X-ray showed a Schmorl's node 
superiority at the D-12 and L-1 vertebral bodies.  There was 
a slight loss of height in the L1 vertebrae which could be 
due to a slight old compression fracture.  

In a December 1998 addendum, the physician who conducted the 
October 1998 VA examiner commented that the veteran may have 
decreased range of motion during flare-ups but this could not 
be quantified without an examination conducted during such an 
episode.  He also said that there was demonstrable deformity 
of the T-12 and L-1 vertebrae.  


II. Earlier Effective Date for the Assignment of an 
Increased Rating for the Service connected Low Back 
Disorder 

One issue now for consideration is the appropriate effective 
date for the assignment of a 50 percent rating for the 
veteran's service connected low back disability.  The law 
provides, in part, that the effective date of an evaluation 
and award of compensation based on a claim for an increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  However, in cases 
involving disability compensation, it can be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year of that date.  38 C.F.R.§ 3.400(o)(2).  

As noted above, the veteran incurred fractures to his T12-L1 
vertebrae during service.  It is not in serious dispute that 
the deformity to the veteran's L1 vertebra, which is the 
basis for the recent assignment of a 50 percent rating for 
the veteran's service-connected low back disability, was a 
result of the veteran's inservice back injury and was 
therefore in existence at the time of the veteran's private 
treatment on June 17, 1992.  Since that is the case, and 
since the veteran's claim for an increased rating for his 
service-connected low back disorder was received in February 
1993, within one year of the treatment of the previous June, 
it is apparent that June 17, 1992, the date of initial 
treatment for his 1992 exacerbation of low back 
symptomatology, is the appropriate effective date for the 
assignment of a 50 percent rating for the veteran's 
lumbosacral strain with residuals of a compression fracture 
of T12-L1.  The specific provisions of the diagnostic codes 
will be hereinafter discussed in connection with the 
increased rating issue.


III. Increased Rating for a Low back Disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A.§ 1155 (West 1991 & Supp. 
1998) and 38 C.F.R. Part 4.  

The veteran has been assigned a 50 percent evaluation for his 
service-connected low back disability based on severe 
limitation of motion in the lumbar spine under the provisions 
of 38 C.F.R.§ 4.71(a), Diagnostic Code 5292 with the addition 
of a 10 percent evaluation for a demonstrable deformity of a 
vertebral body consequent to a fracture under the provisions 
of 38 C.F.R.§ 4.71, Diagnostic Code 5285.  Under the 
provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 5293, a 60 
percent evaluation may be assigned for intervertebral disc 
syndrome of pronounced severity with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, if there is little intermittent relief.  Since the 
evidence does not show that the veteran's low back disability 
involves ankylosis, the provisions of Diagnostic Code 5286 
are not for application in this case.  

On the veteran's most recent VA examinations, the examiners 
reported findings indicative of severe limitation of low back 
flexion and it was determined that there was some deformity 
of the T12 and L1 vertebrae.  However, a pronounced low back 
disability including muscle spasms, an absent ankle jerk and 
/or other substantial symptoms of sciatic neuropathy have not 
been reported on recent examinations.  It is true that the 
veteran has complained of significant back pain, especially 
on forward flexion, and the Board is also mindful of the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v Brown, 8 Vet. App. 202 (1995).  
However, in the Board's opinion, the veteran's back pain, as 
well as any weakened movement, fatigability, and 
incoordination as is associated with the veteran's service-
connected low back disorder, does not equate to pronounced 
low back disability as is required for a 60 percent rating 
under Diagnostic Code 5293.  Accordingly, a rating in excess 
of 50 percent for the veteran's low back disorder is not 
currently warranted.  


IV. Entitlement to a Total Rating for Compensation Purposes 
Based on Individual Unemployability From June 17, 
through December 13, 1992.

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure and follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable as 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R.§ 
4.16(a).  

The provisions of 38 C.F.R.§ 4.16(a)(2), state that 
disabilities which resulted from the same incident may be 
considered as one disability.  As noted earlier, the 
veteran's service connected left ankle, left wrist, and low 
back disabilities all resulted from the same accident during 
service.  The regulation further indicates that service 
connected disabilities which are all orthopedic in nature may 
be considered one disability for purposes of meeting the 
schedular requirements for a total rating for compensation 
purposes based on individual unemployability.  Therefore, the 
veteran's service connected low back disability evaluated as 
50 percent disabling since June 1992 by virtue of this 
decision, and his service connected left wrist and left ankle 
disabilities, each evaluated as 10 percent disabling during 
1992 may be considered as one disability evaluated as 60 
percent disabling for purposes of determining entitlement to 
a total rating for compensation purposes based on individual 
unemployability during the period from June to December 1992.  
Since that is the case, the provisions of 4.16(b), pertaining 
to extraschedular consideration of unemployability are not 
for application in this case.  

Review of the record reveals that the veteran was treated for 
a prolonged exacerbation of his service connected low back 
disability during the period from June 17, through December 
13, 1992.  It is also clear from the record that the 
veteran's private physician's strongly urged him to refrain 
from working during this period because of his service-
connected back disorder, despite his desire to return to 
work.  While the facts in this case will not permit the 
assignment of a temporary total rating under the provisions 
of 38 C.F.R.§§ 4.28, 4.29, and 4.30, it is apparent to the 
Board that the veteran was totally disabled during the period 
from June 17, through December 13, 1992 because of a service-
connected disability.  Since that is the case, and since the 
Board is unaware of any relevant law or regulation which 
requires a showing of permanence for the assignment of a 
total disability rating for compensation purposes based on 
individual unemployability, the assignment of such a rating 
for the period from June 17, 1992 through December 13, 1992 
is warranted.  


ORDER

Entitlement to an effective date of June 17, 1992, for the 
assignment of a 50 percent rating for a lumbosacral strain 
with residuals of a compression fracture of T12-L1 is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a current rating in excess of 50 percent for a 
lumbosacral strain with residual of a compression fracture of 
T12-L1 is denied.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability for the period from June 17, 
1992 through December 13, 1992 is granted subject to the law 
and regulations governing the payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

